1
2
3
4
5
6
7
8                         UNITED STATES DISTRICT COURT
9                       CENTRAL DISTRICT OF CALIFORNIA
10
11   RICHARD LEIDER,                             Case No. 2:18-cv-07336-CBM (MAA)
12                       Plaintiff,
13                                               ORDER ACCEPTING FINDINGS AND
            v.                                   RECOMMENDATIONS OF UNITED
14                                               STATES MAGISTRATE JUDGE
     GEOFF DEAN, et al.
15
                         Defendants.
16
17         Pursuant to 28 U.S.C. § 636, the Court has reviewed the First Amended
18   Complaint, the other records on file herein, and the Report and Recommendation of
19   the United States Magistrate Judge. Further, the time for filing objections has
20   expired and no objections have been made. The Court accepts the findings and
21   recommendations of the Magistrate Judge and adopts them as its own findings and
22   conclusions.
23         IT IS THEREFORE ORDERED that the Complaint be dismissed without
24   prejudice.
25
26   DATED: 4/4/19
                                                  CONSUELO B. MARSHALL
27                                             UNITED STATES DISTRICT JUDGE
28
